[Cite as State v. Ball, 2022-Ohio-1549.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                ALLEN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                CASE NO. 1-21-16

        v.

JAISHAUN M. BALL,                                          OPINION

        DEFENDANT-APPELLANT.




                   Appeal from Allen County Common Pleas Court
                            Trial Court No. CR2019 0135

                                       Judgment Affirmed

                                Date of Decision: May 9, 2022




APPEARANCES:

        Dennis C. Belli for Appellant

        Jana E. Emerick for Appellee
Case No. 1-21-16


SHAW, J.

       {¶1} Defendant-Appellant, Jaishaun M. Ball (“Ball”), brings this appeal

from the April 29, 2021 judgment of the Allen County Common Pleas Court

sentencing Ball after he was found guilty in a jury trial of multiple drug convictions,

a firearm specification, and having a weapon under disability.

                           Facts and Procedural History

       {¶2} In May 2019, Ball was indicted in a six-count indictment of: one count

of possession of cocaine in violation of R.C. 2925.11(A)/(C)(4)(a), a felony of the

fifth degree (Count 1); three counts of trafficking in cocaine in the vicinity of a

school in violation of R.C. 2925.03(A)(1)/(C)(4)(a) and (b), felonies of the fourth

degree (Counts 2-4); one count of possession of cocaine in violation of R.C.

2925.11(A)/(C)(4)(f), a major drug offender felony of the first degree (Count 5);

and one count of having weapons while under disability in violation of R.C.

2923.13(A)(2)/(B), a felony of the third degree (Count 6). Count 5 also contained

a firearm specification pursuant to R.C. 2941.141(A), along with forfeiture

specifications relating to a firearm and to $2,394.00 in U.S. currency. Ball pled not

guilty to the charges.

       {¶3} Ball’s case proceeded to a jury trial. After a three-day trial, the jury

found Ball guilty on all counts. The trial court ordered a presentence investigation

and set the matter for a sentencing hearing on April 29, 2021. The trial court


                                         -2-
Case No. 1-21-16


sentenced Ball as follows: six months in prison on Count 1; eighteen months in

prison on each of Counts 2 through 4; a mandatory minimum eleven-year prison

term up to a maximum sixteen and one-half year prison term for Count 5, as well as

the major drug offender specification; and twenty-four months in prison on Count

6. Counts 5 and 6 are to be served consecutively to each other and consecutive to

the one-year firearm specification, while all other terms are to be served

concurrently, except for Count 6 to be served consecutively, resulting in an

aggregate minimum sentence of fifteen and one-half years to an aggregate

maximum of twenty-one years in prison. The trial court also imposed a five-year

term of post release control. The trial court also ordered the forfeiture of a firearm

and $2,394.00 to the West Central Ohio Crime Task Force.

       {¶4} It is from this judgment that Ball appeals, asserting the following

assignments of error for our review.

                       ASSIGNMENT OF ERROR NO. 1

       DEFENDANT-APPELLANT’S       CONVICTIONS     FOR
       POSSESSION OF COCAINE IN AN AMOUNT EQUAL TO OR
       EXCEEDING 100 GRAMS AND A MAJOR DRUG OFFENDER
       SPECIFICATION, AND FOR POSSESSION OF COCAINE IN
       AN AMOUNT LESS THAN FIVE GRAMS, ARE NOT
       SUPPORTED BY SUFFICIENT EVIDENCE TO SATISFY THE
       REQUIREMENTS OF THE DUE PROCESS CLAUSE OF THE
       FOURTEENTH AMENDMENT TO THE UNITED STATES
       CONSTITUTION.




                                         -3-
Case No. 1-21-16


                   ASSIGNMENT OF ERROR NO. 2

      DEFENDANT-APPELLANT’S CONVICTIONS FOR HAVING
      A WEAPON UNDER DISABILITY AND A FIREARM
      SPECIFICATION ARE NOT SUPPORTED BY SUFFICIENT
      EVIDENCE TO SATISFY THE REQUIREMENTS OF THE
      DUE PROCESS CLAUSE OF THE FOURTEENTH
      AMENDMENT TO THE UNITED STATES CONSTITUTION.

                   ASSIGNMENT OF ERROR NO. 3

      THE TRIAL COURT’S DENIAL OF A DEFENSE MOTION
      FOR A MISTRIAL OR, IN THE ALTERNATIVE, REQUEST
      FOR A CURATIVE INSTRUCTION AS A REMEDY FOR THE
      STATE’S    DISCOVERY     VIOLATION    DEPRIVED
      DEFENDANT-APPELLANT      OF  HIS   SIXTH   AND
      FOURTEENTH AMENDMENT RIGHT TO DUE PROCESS
      AND A RELIABLE JURY VERDICT.

                   ASSIGNMENT OF ERROR NO. 4

      THE TRIAL COURT’S REFUSAL TO GIVE THE
      INFORMANT CREDIBILITY INSTRUCTION REQUESTED
      BY DEFENSE COUNSEL WAS ERROR THAT DEPRIVED
      DEFENDANT-APPELLANT     OF   HIS SIXTH  AND
      FOURTEENTH AMENDMENT RIGHT TO DUE PROCESS
      AND A RELIABLE JURY VERDICT.

                   ASSIGNMENT OF ERROR NO. 5

      DEFENDANT-APPELLANT WAS DENIED HIS RIGHT TO
      THE EFFECTIVE ASSISTANCE OF COUNSEL, AS
      GUARANTEED BY THE SIXTH AND FOURTEENTH
      AMENDMENTS TO THE UNITED STATES CONSTITUTION,
      DUE TO THE COMBINED PREJUDICIAL IMPACT OF
      MULTIPLE INSTANCES OF DEFICIENT PERFORMANCE.




                              -4-
Case No. 1-21-16


                         ASSIGNMENT OF ERROR NO. 6

       THE IMPOSITION OF AN INDEFINITE TERM OF
       IMPRISONMENT ON COUNT 5 PURSUANT TO THE
       MANDATES OF THE REAGAN TOKES ACT VIOLATED
       THE SEPARATION OF POWERS DOCTRINE AND
       DEFENDANT-APPELLANT’S RIGHT TO DUE PROCESS
       AND JURY TRIAL UNDER THE SIXTH AND FOURTEENTH
       AMENDMENTS TO THE UNITED STATES CONSTITUTION
       AND ARTICLE I, SECTIONS 5 AND 10 OF THE OHIO
       CONSTITUTION, AND ROSE TO THE LEVEL OF PLAIN
       ERROR.

       {¶5} For ease of discussion, Ball’s first and second assignments of error will

be addressed together.

                      First and Second Assignments of Error

       {¶6} Ball argues in the first assignment of error that there was insufficient

evidence presented at trial to support his possession of cocaine convictions. In the

second assignment of error, Ball argues that the evidence was insufficient to support

the firearm specification and his weapons under disability conviction.

                                Standard of Review

       {¶7} Whether there is legally sufficient evidence to sustain a verdict is a

question of law. State v. Thompkins, 78 Ohio St.3d 380, 386, 1997-Ohio-52. When

an appellate court reviews a record upon a sufficiency challenge, “ ‘[t]he relevant

inquiry is whether, after viewing the evidence in a light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime proven beyond a reasonable doubt.ʼ ” State v. Leonard, 104 Ohio St.3d 54,

                                         -5-
Case No. 1-21-16


2004-Ohio-6235, ¶ 77, quoting State v. Jenks, 61 Ohio St.3d 259 (1991), paragraph

two of the syllabus.

Relevant Statutes

       {¶8} Ball was convicted of possession of cocaine in violation of R.C.

2925.11(A)/(C)(4)(a) which occurred on March 12, 2018. Ball was also convicted

of possession of cocaine as a major drug offender in violation of R.C.

2925.11(A)/(C)(4)(f) which occurred on April 1, 2019. R.C. 2925.11(A) reads, “No

person shall knowingly obtain, possess, or use a controlled substance or a controlled

substance analog.”

       {¶9} R.C. 2925.11(C)(4) provides:


       If the drug involved in the violation is cocaine or a compound,
       mixture, preparation, or substance containing cocaine, whoever
       violates division (A) of this section is guilty of possession of
       cocaine. The penalty for the offense shall be determined as
       follows:
       (a) Except as otherwise provided in division (C)(4)(b), (c), (d),
       (e), or (f) of this section, possession of cocaine is a felony of the
       fifth degree, and division (B) of section 2929.13 of the Revised
       Code applies in determining whether to impose a prison term on
       the offender.

       ***

       (f) If the amount of the drug involved equals or exceeds one
       hundred grams of cocaine, possession of cocaine is a felony of the
       first degree, the offender is a major drug offender, and the court
       shall impose as a mandatory prison term a maximum first degree
       felony mandatory prison term.


                                         -6-
Case No. 1-21-16


       {¶10} A firearm specification was attached to the second possession offense

pursuant to R.C. 2941.141(A). It requires that “the offender had a firearm on or

about the offender’s person or under the offender’s control while committing the

offense.” R.C. 2941.141(A).

       {¶11} Ball was also convicted of having a weapon while under disability in

violation of R.C. 2923.13(A)(2), which reads “* * * [N]o person shall knowingly

acquire, have, carry, or use any firearm or dangerous ordnance, if * * * [t]he person

is under indictment for or has been convicted of any felony offense of violence[.]”


Evidence Presented

a. Testimony Regarding March 12, 2018

       {¶12} Patrolman Mark Link (“Patrolman Link”) of the Lima Police

Department testified that he was working third-shift patrol on March 12, 2018, when

he was contacted by an employee of Ray’s Place, a local bar, about an unwanted

person trespassing on the premises. Patrolman Link was told that the person was

sitting in a grey Chevy Impala in the parking lot and he also was given the license

plate number.

       {¶13} Upon arrival at the bar, Patrolman Link then observed the Impala

parked towards the back of the bar’s parking lot, with a person sitting in the

passenger seat and the car door open. This person, subsequently identified as Ball,

was the only person in the vehicle. Patrolman Link got out of his cruiser, and as he
                                         -7-
Case No. 1-21-16


approached the passenger’s side of the Impala, seemingly unnoticed by Ball, he saw

that Ball was leaning out of the vehicle. As Patrolman Link watched, Ball reached

down to the ground and picked up a clear tied-off plastic baggie that Patrolman Link

believed, based on his experience, probably contained narcotics. Patrolman Link

stepped up to the passenger’s side door and when he said, “Give me what you got

in your hand,” Ball made a tight fist with his right hand around the baggie, and then

shoved it up under his right leg. (Trial Tr., Vol. 1, p. 213). Patrolman Link asked

Ball what he had, and he said “nothing” and then “leaned back” in the vehicle. Id.

Patrolman Link stepped closer to the vehicle, grabbed Ball’s jacket and ordered Ball

to give him the baggie, to which Ball said, “No.” Id. at 214. As Patrolman Link

began trying to force Ball’s arm out in order to seize the suspected narcotics, Ball

leaned back even further and he then threw his arm back in the direction of the

backseat. Another patrolman arrived to assist Patrolman Link and they both

struggled with Ball to get him out of the vehicle. Ball continued to resist the

officers’ attempts to handcuff and detain him. Additional officers arrived on the

scene and once Ball was detained, Patrolman Link went back to check the Impala.

In the location right where Ball had put his hand into the backseat, Patrolman Link

found the clear plastic baggie that he had observed earlier, which contained an off-

white substance that Patrolman Link believed to be crack cocaine. Subsequent

analysis of the baggie’s contents by the Ohio Bureau of Criminal Investigation


                                         -8-
Case No. 1-21-16


(“BCI”) established that the substance weighed approximately 1.76 grams and

contained cocaine.

b. Testimony Regarding April 1, 2019

       {¶14} At approximately 7:25 a.m. on April 1, 2019, investigators with the

West Central Ohio Crime Task Force and the Allen County Sheriff’s Office Swat

Team executed a search warrant at 953 Rice Avenue, Lima. Sergeant Brandon

Hemker (“Sergeant Hemker”) of the Allen County Sheriff’s Office was assigned to

the task force and he also obtained the search warrant after three controlled buys

took place at that address involving a confidential informant, S.B. (CI).

       {¶15} Sergeant Hemker testified as a State’s witness about the search

warrant executed at 953 Rice Avenue. Two persons were located in the residence—

Ball and his four or five-year old son. Ball was found in the southwest bedroom on

the second floor where he apparently had been sleeping. In the bedroom Ball

described as “his bedroom” to Sergeant Hemker, two cell phones were found on top

of the bed, as well as Ball’s driver’s license. (Trial Tr., Vol. 2, p. 493). At Ball’s

request, Sergeant Hemker used one of those phones to call Ball’s grandmother so

that she could come pick up Ball’s young son. Ball’s social security card, his birth

certificate, and Ball’s son’s birth certificate were also located in the dresser of Ball’s

bedroom. Some pieces of mail and a utility bill in the name of Ball’s brother were

also found in the house.


                                           -9-
Case No. 1-21-16


       {¶16} After being advised of his Miranda rights, Ball spoke briefly with

Sergeant Hemker and when he was asked whose residence the house was, he told

him he lived there with his son. Ball said that he was the only one living there, and

that he paid all the utilities in lieu of rent. Ball advised that he worked for a

construction company when the weather permitted but that he was not working at

that time.

       {¶17} Pursuant to the search, multiple digital scales with white powdery

residue on them were found in the kitchen, and suspected crack cocaine was found

in the same area. Subsequent analysis of that substance by BCI established that the

substance weighed approximately 1.78 grams and contained cocaine. A bag of

unknown substance was also found in an oven mitt in the kitchen. Subsequent

analysis by BCI of that substance revealed that the substance weighed

approximately 37.42 grams and contained cocaine.

       {¶18} On the roof over the back patio, in a fenced-in area only accessible

from the house, investigators found a large quantity of cocaine in a Crown Royal

bag. Subsequent analysis by BCI of the substance found in the Crown Royal bag

established that the substance weighed approximately 113.54 grams and contained

cocaine. The street value of the cocaine in the Crown Royal bag was $7,000.00 to

$10,000.00. Additionally, $25.00 in cash was found in Ball’s bedroom dresser

drawer; $12.00 in cash was found in a shirt in Ball’s bedroom; $195.00 in cash was


                                        -10-
Case No. 1-21-16


found in a pair of pants on the floor of Ball’s bedroom; $2,000.00 in cash was found

in a pair of jeans in Ball’s bedroom closet; $122.00 in cash was found in the living

room; and $40.00 in cash was found in the mailbox. Mixed in with the $2,000.00

in cash found in Ball’s bedroom closet were several bills used in the controlled drug

buy that had occurred on March 22, 2019.

       {¶19} In addition, one of the investigators found a firearm (a Sig Sauer

P250), a magazine fitting that firearm, and bullets in a linen closet located right next

to the door to the bedroom where Ball was found.

Sufficiency of the Evidence

       {¶20} Ball argues on appeal that the evidence was insufficient to prove he

was in constructive possession of the cocaine found on the roof. Specifically, Ball

argues that there was insufficient circumstantial evidence to support the conviction,

because the evidence failed to show that Ball was “conscious of the presence of the

major drug offender quantity of cocaine.” (Appellant’s Brief at 8). Ball also argues

that there was not sufficient evidence of actual possession of the baggie of cocaine

seized from the vehicle as he had momentary control of the baggie.

       {¶21} R.C. 2925.01(K) defines “possession” as “having control over a thing

or substance, but may not be inferred solely from mere access to the thing or

substance through ownership or occupation of the premises upon which the thing or

substance is found.” Whether a person charged with drug possession knowingly


                                         -11-
Case No. 1-21-16


possessed a controlled substance “is to be determined from all the attendant facts

and circumstances available.” State v. Teamer, 82 Ohio St.3d 490, 492, 1998-Ohio-

193 (1998); accord State v. Davis, 3d Dist. Allen Nos. 1-17-44 and 1-17-45, 2018-

Ohio-4368, ¶ 48.

      {¶22} “ ‘ “Possession of drugs can be either actual or constructive.” ʼ ˮ Davis

at ¶ 49, quoting State v. Frye, 3d Dist. Allen No. 1-17-30, 2018-Ohio-894, at 51,

quoting State v. Bustamante, 3d Dist. Seneca Nos. 13-12-26 and 13-13-04, 2013-

Ohio-4975, ¶ 25. Actual possession exists when the circumstances indicate that a

person has or had an item “ ‘ “within his immediate physical possession.ˮ ’ ˮ Id.

quoting State v. Watts, 3d Dist. Hancock No. 5-12-34, 2016-Ohio-257, ¶ 11, quoting

State v. Williams, 4th Dist. Ross No. 03CA2736, 2004-Ohio-1130, ¶ 23.

Constructive possession exists when a person was able to exercise dominion and

control over an item, even though that item may not be within his immediate

physical control. Id. Both dominion and control, and whether a person was

conscious of the item’s presence, may be established through circumstantial

evidence. E.g., State v. Myles, 3d Dist. Marion No. 9-19-74, 2020-Ohio-3323; ¶ 25;

see also State v. Hankerson, 70 Ohio St.2d 87, 91 (1982).

      {¶23} Thus, the     State   may establish constructive possession           by

circumstantial evidence alone. Id. at ¶ 50. “ ‘Absent a defendant’s admission, the

surrounding facts and circumstances, including the defendant’s actions, are


                                       -12-
Case No. 1-21-16


evidence that the trier of fact can consider in determining whether the defendant had

constructive possession.’ ˮ Id. quoting State v. Voll, 3d Dist. Union No. 14-12-04,

2012-Ohio-3900, ¶ 19.

       {¶24} Here, reviewing the evidence in the light most favorable to the State,

we conclude the jury could have rationally inferred beyond a reasonable doubt

Ball’s constructive possession of the bag of cocaine found on the roof. Throughout

the house, multiple quantities of cocaine were found, and Ball was not only present

in the house when police executed the search warrant, but acknowledged living

there, with he and his young son being the only two occupants. The cocaine was

found in readily accessible locations in and about Ball’s residence, all locations over

which Ball had admitted sole dominion and control. Ball exercised constructive

possession over the large quantity of cocaine discovered on the patio roof because,

in part, it was in a location that could only be accessed by coming through the house

and out the back door, so the roof appeared only accessible to those who lived there.

Further, the jury could infer Ball’s knowledge of the presence of the cocaine being

stored there based upon the fact that the cocaine found on the low-hanging roof was

valued at $7,000.00 to $10,000.00, as it would have been unreasonable to believe

that someone not living in the house could somehow access the roof and would then

also leave behind something of such value. The fact that even though Ball said that

he was unemployed at the time of the search warrant but yet was found in possession


                                         -13-
Case No. 1-21-16


of over $2,000.00 in cash and the fact that there were digital scales with powdery

residue located in Ball’s kitchen also supported a reasonable inference that Ball

possessed the large quantities of cocaine.

       {¶25} There was also sufficient evidence to support the jury’s finding that

Ball knowingly possessed the baggie of cocaine discovered in the vehicle. The facts

established in the record show that Ball was caught by police picking up a baggie

of cocaine from the ground next to his open vehicle door. The evidence reflecting

that Ball first attempted to hide the cocaine in his closed fist under his leg supports

a finding that Ball knew the plastic baggie contained cocaine. Possession was also

established by evidence that Ball then reached his arm back and dropped the cocaine

into the backseat while simultaneously refusing to get out of the vehicle.

       {¶26} As to the firearm specification and the weapon under disability

offense, there is no evidence of actual possession, so the State must establish Ball

had constructive possession of the firearm. The evidence established that Ball

possessed the cocaine at 953 Rice Avenue while also having an operable firearm

under his constructive control, as the gun, its magazine and the ammunition for that

gun were located ready at hand in the linen closet located right next to Ball's

bedroom, being the same bedroom where Ball himself was located when officers

entered the home pursuant to the search warrant. Viewing those facts along with all

other evidence adduced at trial in a light most favorable to the prosecution, a rational


                                         -14-
Case No. 1-21-16


juror could have found Ball guilty of “having” the firearm within the meaning of

the weapon under disability and firearm specification statutes, beyond a reasonable

doubt.

                               Third Assignment of Error

         {¶27} In his third assignment of error, Ball argues that the trial court erred in

denying his motion for a mistrial based on a purported discovery violation

committed by the State. Ball argues that the State failed to disclose the existence of

a second search warrant for the Rice Avenue address during the pretrial discovery

process and that Ball was prejudiced by it. Ball also argues that the trial court erred

in denying his alternative request for a curative instruction to remedy what he asserts

as the State’s discovery violation.

                                   Standard of Review

         {¶28} A trial court’s grant or denial of a motion for mistrial rests within the

sound discretion of the trial court. State v. Carter, 3d Dist. Allen No. 1-15-62, 2017-

Ohio-1233, ¶ 61, citing State v. Garner, 74 Ohio St.3d 49, 59, 1995-Ohio-168. For

that reason, we review the denial of a mistrial for an abuse of discretion. Id.

Regarding the alleged discovery violation, we will also review the trial court’s

decision under an abuse of discretion standard. See id. at ¶ 93.




                                           -15-
Case No. 1-21-16


Criminal Rule 16(B)(3)

      {¶29} In this assignment of error, Ball contends that the State violated

Crim.R. 16(B)(3).

      {¶30} Crim.R. 16(B), Discovery: Right to Copy or Photograph, states:

      Upon receipt of a written demand for discovery by the defendant,
      * * * the prosecuting attorney shall provide copies or
      photographs, or permit counsel for the defendant to copy or
      photograph, the following items related to the particular case
      indictment, information, or complaint, and which are material to
      the preparation of a defense, or are intended for use by the
      prosecuting attorney as evidence at the trial, or were obtained
      from or belong to the defendant, within the possession of, or
      reasonably available to the state, subject to the provisions of this
      rule:

      ***

      (3) Subject to divisions (D)(4) and (E) of this rule, all laboratory
      or    hospital     reports,     books,     papers,       documents,
      photographs, tangible objects, buildings, or places[.] (Emphasis
      added.)

The Alleged Discovery Violation, Mistrial Motion, and Ruling by the Trial Court

      {¶31} During defense counsel’s cross-examination of Sergeant Hemker,

defense counsel asked whether, following the April 1st search, the task force had

returned to 953 Rice Avenue on a subsequent date with another search warrant, after

Ball had bonded out of jail. Sergeant Hemker confirmed that another search warrant

was obtained for that address, a week or two following Ball’s release from jail.

Defense counsel asked if anything was seized during that search and if anyone had


                                       -16-
Case No. 1-21-16


been present in the home at that time. Sergeant Hemker answered both questions in

the negative. Counsel then asked for a sidebar.

      {¶32} With the jury excused, defense counsel stated that the information

relating to the subsequent search warrant had not been disclosed by the State in

discovery, but further stated that the prosecutors on the case apparently had no

knowledge about this subsequent warrant. At that point, the trial court inquired as

to whether it was in relation to the investigation in this case. Sergeant Hemker

explained that the subsequent search warrant had also focused on Ball as a suspect,

based on probable cause to believe Ball had committed an additional illegal drug

transaction after bonding out of jail following an investigation using a different

confidential informant to purchase narcotics from Ball at 953 Rice Avenue. The

trial court then took a recess in order to obtain a copy of the subsequent search

warrant and affidavit for review (which included a DVD recording of Sergeant

Hemker’s testimony before the judge issuing the warrant). Back on the record,

defense counsel asked for a recess until the following morning in order to review

the items and formulate the defense position on the issue. The trial court paused

defense counsel’s cross-examination of Sergeant Hemker, and the trial then

proceeded on testimony by another witness.

      {¶33} The next morning, defense counsel moved for a mistrial for a

discovery violation because the information relating to the subsequent search


                                       -17-
Case No. 1-21-16


warrant had never been disclosed to the defense. The State responded that that

information was not relevant to the trial charges. The trial court determined the

information was not discoverable as it related to alleged subsequent conduct of Ball

and the execution of a search warrant that was not germane to the charges in this

case. The trial court found no discovery violation and, consequently, that a mistrial

was not warranted.

Ball’s Argument on Appeal and Analysis

       {¶34} On appeal, Ball’s mistrial argument focuses on the nondisclosure of

the information relating to the subsequent search warrant as being “material to the

preparation of Ball’s defense” under Crim.R. 16(B)(3). (Appellant’s Brief at 16).

       {¶35} In our review of the trial court’s decision on this matter, we find the

trial court reasonably determined that the information was not relevant to the instant

case, and that the information about that search would not have been exculpatory or

otherwise discoverable. Moreover, as the record reflects that defense counsel

indicated he had first heard of the subsequent search warrant from Ball, Ball cannot

legitimately complain that his defense has been prejudiced by the State’s failure to

disclose information about which Ball already had knowledge. Accordingly, we

cannot find that the trial court abused its discretion in finding no discovery violation

and in denying a mistrial.




                                         -18-
Case No. 1-21-16


       {¶36} Ball’s second argument is that the discovery violation required “a

curative instruction.”   His argument relies on an underlying premise—that a

discovery violation occurred. We note that the trial court specifically ruled that a

discovery violation did not occur; therefore, no remedy was needed.

       {¶37} For these reasons, Ball’s third assignment of error is overruled.

                            Fourth Assignment of Error

       {¶38} In Ball’s fourth assignment of error, he contends that the trial court

erred by refusing his request for a special jury instruction on informant credibility.

The informant credibility instruction requested by Ball, which is based on the Ohio

State Bar Association jury instruction titled “State’s Use of Informers,” states:

       The state of Ohio introduced in this case the testimony of (an
       informer, informers).

       There is nothing improper in the prosecution’s use of informers.
       The fact that a witness has received benefits or promises from the
       state of Ohio does not mean that (his, her) testimony is not worthy
       of belief for that reason alone.

       On the other hand, when an informer testifies, such testimony
       must be examined with greater caution than the testimony of an
       ordinary witness. You should consider whether the (informer,
       informers) received any benefits or promises from the state of
       Ohio, which would motivate (him, her, them) to testify falsely
       against the defendant. For example, the (informer, informers)
       may believe that (he, she, they) will continue to receive these
       benefits only if the (informer, informers) (produce, produces)
       evidence of criminal conduct against (defendant’s name)’s
       interests. You should consider these factors, along with all other
       factors bearing on the credibility of the witness, in determining
       whether to believe the testimony.

                                        -19-
Case No. 1-21-16



      If you decide to accept the (informer’s, informers’) testimony,
      after considering it in the light of all the evidence in this case, then
      you may give it whatever weight, if any, you find it deserves.
(Doc. No. 164).

                                 Relevant Authority

       {¶39} “ ‘[I]t is prejudicial error in a criminal case to refuse to administer a

requested charge which is pertinent to the case, states the law correctly, and is not

covered by the general charge.’ ˮ State v. Sowell, 148 Ohio St.3d 554, 2016-Ohio-

8025, ¶ 134, quoting State v. Scott, 26 Ohio St.3d 92, 101 (1986). “ ‘However, the

trial court need not give the defendant’s requested instructions verbatim but may

use its own language to communicate the same legal principles to the jury.’ ˮ Id.

quoting State v. Group, 98 Ohio St.3d 248, 2002-Ohio-7247, ¶ 108.

       {¶40} In addition to the foregoing, in State v. Scott, 26 Ohio St.3d 92 (1986),

the Ohio Supreme Court addressed the issue of special jury instructions concerning

the credibility of addict-informers.

       In Scott, the Court reiterated its precedent that Ohio trial judges
       are “forbidden ‘***[t]o single out one witness, or a number of
       witnesses, for either the prosecution or the defense, and to
       discuss their credibility ***.’ Curtis v. State (1925), 113 Ohio
       St. 187, 209-210. Such a practice is considered as placing undue
       influence upon the jury.” Scott, 26 Ohio St.3d at 100-101.
       Subsequently, the Ohio Supreme Court followed this precedent in
       refusing to require special jury instructions concerning the
       credibility of police witnesses. State v. Group, 98 Ohio St.3d 248,
       265-266, 2002-Ohio-7247.



                                        -20-
Case No. 1-21-16


       Where the trial court adequately covers witness credibility in its
       general charge to the jury, there is no need for special comment
       or instruction. Id. “[A] trial judge may not single out a particular
       witness or group of witnesses to discuss their credibility, since
       such discussion exerts an undue influence on the jury.” Id. at 266.

State v. Trapp, 8th Dist. Cuyahoga No. 85446, 2005-Ohio-4829, ¶ 10-11.

                                   Analysis

       {¶41} Although the trial court ruled that the proposed instruction would not

be given, it did instruct the jury in detail on “witness credibility,” including how the

same should be evaluated. The jury was instructed that they were the sole judges of

the credibility of witnesses. The jury was also instructed that in making their

assessment of witness credibility, they should apply the tests of truthfulness which

they apply in their daily lives, including the appearance of each witness upon the

stand; their manner of testifying; the reasonableness of the testimony; the

opportunity the witness had to see, hear and know the things concerning the

testimony; the accuracy of the witness’ memory; frankness or the lack of it;

intelligence; interest and bias, if any, together with all the facts and circumstances

surrounding the testimony. The jury was further instructed that, upon applying

those tests, they should assign to the testimony of any witness the weight deemed

proper. Finally, the jury was instructed that they were not required to believe the

testimony of any witness simply because the witness was under oath and that the

jury was free to believe or disbelieve all or any part of the testimony of any witness.


                                         -21-
Case No. 1-21-16


       {¶42} As set forth above, the trial court comprehensively addressed the issue

of witness credibility in the general charge. Consequently, at trial, the testimony

concerned itself with the fact that the CI received a benefit for her testimony and

that she might be motivated to testify falsely against Ball. Sergeant Hemker, as the

lead task force investigator, testified extensively about the circumstances

surrounding the CI working for the task force in exchange for “case consideration”

on her own potential fifth degree felonies of three drug trafficking and two drug

possession charges. The CI testified at trial she was an active heroin user and

acknowledged she was “working off” those potential charges as a confidential

informant.

       {¶43} In light of the general witness credibility instruction given by the trial

court, and in light of the holding in State v. Scott, we conclude the trial court did not

err by denying Ball’s request to include the proposed instruction concerning the

credibility of the CI’s testimony.

                              Fifth Assignment of Error

       {¶44} In his assignment of error, Ball contends he was deprived of his

constitutional right to effective assistance of counsel because of several alleged

errors in trial counsel’s representation during the course of the trial and sentencing.




                                          -22-
Case No. 1-21-16


                                  Legal Standard

       {¶45} “In order to prove an ineffective assistance of counsel claim, the

appellant must carry the burden of establishing (1) that his or her counsel’s

performance was deficient and (2) that this deficient performance prejudiced the

defendant.” State v. McWay, 3d Dist. Allen No. 1-17-42, 2018-Ohio-3618, ¶ 24,

citing Strickland v. Washington, 466 U.S. 668, 687 (1984). Although the issue of

ineffective assistance of counsel is a two-pronged analysis, the appellate court does

not need to consider the facts of the case under both prongs if the appellant makes

an insufficient showing on one. State v. Crawford, 3d Dist. Henry No. 7-20-05,

2021-Ohio-547, ¶ 18, citing State v. Baker, 3d Dist. Allen No. 1-17-61, 2018-Ohio-

3431, ¶ 19, citing State v. Walker, 2016-Ohio-3499, ¶ 20 (3d Dist.).

       {¶46} To establish deficient performance, Ball must show that his trial

counsel's performance fell below an objective standard of reasonable representation.

State v. Jackson, 107 Ohio St.3d 53, 2005-Ohio-5981, ¶ 133. A claim of deficient

performance must overcome the “ ‘ “strong presumption that counsel’s conduct falls

within the wide range of reasonable professional assistance.” ʼ ˮ State v. Davis, 3d

Dist. Allen Nos. 1-17-44 and 1-17-45, 2018-Ohio-4368, at ¶ 76, quoting State v.

Bradley, 42 Ohio St.3d 136, 142 (1989), quoting Strickland at 687-88.

       {¶47} To establish prejudice due to the alleged deficient performance, “

‘[t]he defendant must show that there is a reasonable probability that, but for


                                        -23-
Case No. 1-21-16


counsel’s unprofessional errors, the result of the proceeding would have been

different.’ ” State v. Sanders, 94 Ohio St.3d 150, 151, 2002-Ohio-350, quoting

Strickland at 694. See also State v. Bradley at paragraphs two and three of the

syllabus. “ ‘A reasonable probability is a probability sufficient to undermine the

confidence in the outcome.’ ˮ State v. Montgomery, 148 Ohio St.3d 347, 2016-

Ohio-5487, ¶ 82, quoting Strickland at 694.

                                       Analysis

       {¶48} Ball first contends his trial counsel performed below an objective

standard of reasonableness by failing to move to exclude or otherwise object to

testimony about the presence of his young son during the controlled cocaine buys

and testimony that his son was present in the residence when the search warrant was

executed. Ball argues the testimony was not needed to prove an element of the

charges crimes and he was unfairly prejudiced.

       {¶49} Here, the record shows any trial testimony relating to the presence of

Ball’s son during the crimes at issue was very brief, relevant within the context of

the facts of this case, and not unfairly prejudicial to Ball. Accordingly, we find that

Ball has not shown trial counsel’s performance fell below an objective standard of

reasonable representation.

       {¶50} Ball next contends that trial counsel’s performance was deficient by

failing to object to testimony from Sergeant Hemker, the lead task force


                                         -24-
Case No. 1-21-16


investigator, about the methods used to conduct drug investigations to lead them to

a bigger fish. Ball contends such background testimony had no relevant value and

the obvious intent of the questioning was to portray Ball as a major drug dealer.

However, we note that an attorney’s failure to make objections is not alone enough

to sustain a claim of ineffective assistance of counsel. State v. Conway, 109 Ohio

St.3d 412, 2006-Ohio-2815, ¶ 103. And a review of the contested testimony reflects

that this testimony was explanatory information about the investigative method used

in developing the confidential informant to lead police to someone who had sold her

drugs, or the bigger fish.

       {¶51} Ball also contends that trial counsel was deficient when questioning

Sergeant Hemker during cross-examination about the use of informants. Ball

specifically refers to testimony elicited with regard why Sergeant Hemker uses the

gender-neutral pronoun “they” in his reports rather than he or she when referring to

the confidential informant. As the State counters, however, the question posed by

trial counsel “served to clarify for counsel that the pronoun ‘they’ was used in a

gender-neutral sense but in the singular, as opposed to being used by Hemker in the

plural sense, which would have indicated that there was more than one confidential

informant involved here.” (Appellee’s Brief at 19). This questioning followed

Sergeant Hemker’s testimony on direct examination that there were two confidential

informants—one who had told him Ball lived at the same residence that the CI in


                                       -25-
Case No. 1-21-16


this case told him they could buy from.         Additional questions on re-direct

examination concerning this matter did not suggest that Ball posed any specific risk

of harm to the informant here but, rather, the witness explained that the task force

generally uses “they” in reports when referring to a confidential informant in order

to protect the identity of the informant. Under these circumstances, it appears trial

counsel made a strategic decision to ask the complained-of question in an attempt

to clarify and ascertain if there had been another undisclosed confidential informant

and therefore another potential eye-witness to the controlled buys.           When

considering these circumstances, Ball’s trial counsel did not provide ineffective

assistance of counsel.

       {¶52} Next, Ball asserts that trial counsel performed deficiently by asking

Sergeant Hemker if a second search warrant had been served at the same residence

following Ball’s release from jail. At the very least, because such an inquiry could

have served to potentially uncover both a discovery violation and/or exculpatory

evidence, although it did not as ultimately addressed in Ball’s third assignment of

error, trial counsel cannot be deemed to have been ineffective in asking such a

question. Further, our review of the record indicates that Ball has failed to show

how he suffered material prejudice from the jury hearing that a second search

warrant had been subsequently served at Ball’s residence, with no one present in the




                                        -26-
Case No. 1-21-16


house, nothing seized during the search, and the “house looked exactly the same

way” as they left it on April 1st. (Trial Tr., Vol. 2, p. 505-506).

       {¶53} Ball’s final assertion is that the cumulative effect of the foregoing

alleged errors made by his counsel at trial prejudiced him and denied him a fair trial.

However, from the foregoing analysis of each of Ball’s allegations, this argument is

necessarily unpersuasive. Accordingly, inasmuch as Ball is unable to establish his

specific allegations of ineffective assistance of counsel, he is unable to show a

cumulative effect of errors.

       {¶54} Ball’s fifth assignment of error is overruled.

                               Sixth Assignment of Error

       {¶55} Ball contends the trial court committed plain error because the Regan

Tokes Act under which it imposed an indefinite maximum prison term of sixteen

and one-half years in prison on Count 5 is unconstitutional.

                                    Legal Standard

       {¶56} Under Crim.R. 52(B), “[p]lain errors or defects affecting substantial

rights may be noticed although they were not brought to the attention of the court.”

Crim.R. 52(B). An error qualifies as “plain error” only if it is obvious and but for

the error, the outcome of the proceeding clearly would have been otherwise. State

v. Barnhart, 3d Dist. Putnam No. 12-20-08, 2021-Ohio-2874, ¶ 8, citing State v.

Yarbrough, 95 Ohio St.3d 227, 245, 2002-Ohio-2126, ¶ 32.


                                         -27-
Case No. 1-21-16


                                       Analysis

       {¶57} Ball did not challenge the constitutionality of the Reagan Tokes Law

before the trial court. For this reason, we apply the plain error standard in this case.

Accord Barnhart at ¶ 8.

       {¶58} Ball raises three constitutional arguments to the Reagan Tokes Act.

Relying on the 8th District Court of Appeals’ decision in State v. Delvallie, 8th Dist.

Cuyahoga No. 109315, 2021-Ohio-1809, Ball specifically argues that the Act

violates his constitutional right to a trial by jury, separation of powers doctrine, and

due process.

       {¶59} Ball’s challenges do not present a matter of first impression in this

Court. Since the indefinite sentencing provisions of the Reagan Tokes Law went

into effect in March 2019, we have repeatedly been asked to address the

constitutionality of these provisions.     We have invariably concluded that the

indefinite sentencing provisions of the Reagan Tokes Law do not facially violate

the separation-of-powers doctrine or infringe on defendants’ due process rights.

E.g., State v. Crawford, 3d Dist. Henry No. 7-20-05, 2021-Ohio-547, ¶ 10-11; State

v. Hacker, 3d Dist. Logan No. 8-20-01, 2020-Ohio-5048, ¶ 22; State v. Wolfe, 3d

Dist. Union No. 14-21-16, 2022-Ohio-96, ¶ 21.

       {¶60} In this case, Ball asks us to reconsider our earlier decisions. In recent

months, a number of defendants have requested the same of us—requests that we


                                         -28-
Case No. 1-21-16


have uniformly rejected. E.g., State v. Abston, 3d Dist. Henry No. 7-21-04, 2022-

Ohio-884, ¶ 33; Wolfe at ¶ 22; Barnhart at ¶ 12-15; State v. Mitchell, 3d Dist. Allen

No. 1-21-02, 2021-Ohio-2802, ¶ 17; State v. Rodriguez, 3d Dist. Seneca No. 13-20-

07, 2021-Ohio-2295, ¶ 15. As Ball has not presented us with any compelling reason

to depart from our earlier precedent on facial challenges to Reagan Tokes, we once

again decline to do so.

         {¶61} Ball also challenges Reagan Tokes as applied to him, contending that

Reagan Tokes violates his constitutional right to a trial by jury. In the past, we have

held that certain as applied challenges to Reagan Tokes were not ripe for review.

See, e.g., State v. Kepling, 3d Dist. Hancock No. 5-20-23, 2020-Ohio-6888, ¶ 11.

However, the Supreme Court of Ohio recently released State v. Maddox, --- Ohio

St.3d ---, 2022-Ohio-764, and determined that constitutional challenges to Reagan

Tokes are ripe for review. Based on the holding in Maddox, we will address the

constitutional issues under Reagan Tokes related to a jury trial.

         {¶62} In reviewing the matter, we emphasize that statutes are presumed

constitutional, and it is Ball’s burden to demonstrate that the statute at issue is

unconstitutional. State v. Thompkins, 75 Ohio St.3d 558, 1996-Ohio-264. Ball has

presented no compelling authority undermining the constitutionality of Reagan

Tokes.




                                         -29-
Case No. 1-21-16


       {¶63} Notwithstanding this point, numerous Ohio Appellate Courts have

already rejected challenges similar to Ball’s. State v. Rogers, 12th Dist. Butler No.

CA2021-02-010, 2021-Ohio-3282, ¶ 18; State v. Thompson, 2d Dist. Clark No.

2020-CA-60, 2021-Ohio-4027, ¶ 25; State v. Delvallie, 8th Dist. Cuyahoga No.

109315, 2022-Ohio-470, ¶ 46 (en banc). We agree with the reasoning expressed by

the other Ohio Appellate Courts cited herein and determine that Ball’s “as applied”

challenge in this case is unavailing.

       {¶64} Accordingly, for all of these reasons, Ball has not established plain

error. Thus, his sixth assignment of error is overruled.

       {¶65} Based on the foregoing, the judgment of the Allen County Common

Pleas Court is affirmed.

                                                                Judgment Affirmed

ZIMMERMAN, P.J. and MILLER, J., concur.

/jlr




                                        -30-